DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I, Species 6, claims 1, 2, 5-7, 9 and 11 in the reply filed on September 26, 2022 is acknowledged.  Claims 3, 4, 8, 10 and 12-20 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SEO et al. (SEO) (US 2018/0247994 A1).
	In regards to claim 1, SEO (Figs. 3, 6, 7 and associated text) discloses a display device (Fig. 3, item 1) comprising a display area (item DA) and a non-display area (item PA), the display device (item DA) further comprising: a base layer (item 110) comprising a first surface and a second surface opposite to the first surface, the base layer (item 110) having, in the non-display area (item PA), an opening portion (item 110CC) penetrating the first surface and the second surface; a pad unit (items 160 plus CL) comprising a terminal on the first surface, the pad unit (items 160 plus CL) extending from the first surface to the opening portion; a connection line (item CL) connected to the terminal (item 160) on the first surface, the connection line (item CL) extending from the non-display area (item PA) to the display area (item DA, paragraph 35); an insulating layer (item 137) covering the terminal (item 160) and the connection line (item CL); a thin-film transistor (items T1 or T2) comprising a semiconductor layer (item 142) on the insulating layer (item 137), the thin-film transistor (items T1 or T2) being connected to the connection line (item CL); and a display element (item OLED) connected to the thin-film transistor (items T1 or T2), the display element (item OLED) being in the display area (item DA).  Examine notes that while it might not be physically show, the connection line (item CL) connects the terminal (item 160) to the driver circuit unit (item DC) and therefore must extend to the display area.  This would be obvious to one of ordinary skill in the art before the effective filing date.
	In regards to claim 2, SEO (Figs. 3, 6, 7 and associated text) discloses wherein the thin-film transistor (items T1 or T2) further comprises a gate electrode (item 144) overlapping the semiconductor layer (item 142), a source electrode (item 146S) connected to the semiconductor layer (item 142), and a drain electrode (item 146D) connected to the semiconductor layer (item 142), wherein, in the display area (item DA), the connection line (item CL) is connected to at least one of the gate electrode (item 144), the source electrode (item 146S), or the drain electrode (item 146D).
	In regards to claim 5, SEO (Figs. 3, 6, 7 and associated text) discloses the base layer (item 110) comprises a polymer resin (paragraph 39), but does not specifically disclose wherein each of the insulating layer and the base layer comprises a polymer resin.
	It would have been obvious to modify the invention to include an insulating layer and a base layer comprising a polymer resin for the purpose of protecting and flexibility, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 6, SEO (Figs. 3, 6, 7 and associated text) does not specifically wherein a first distance (t.sub.1) from the first surface to the second surface is greater than a second distance (t.sub.3) from the first surface to a lower surface of the terminal overlapping the opening portion.
	In regards to claim 7, SEO (Figs. 3, 6, 7 and associated text) discloses comprising a pattern layer (items 177, 171 or 171 plus 177) overlapping the opening portion, the pattern layer (items 177, 171 or 171 plus 177) being on the lower surface of the terminal (item 160).
	In regards to claim 9, SEO (Figs. 3, 6, 7 and associated text) discloses further comprising a barrier layer (items 131 or 135) between the insulating layer (item 137) and the base layer (item 110).
	In regards to claim 11, SEO (Figs. 3, 6, 7 and associated text) discloses further comprising: a printed circuit board (item 173) on the second surface; and a flexible printed circuit film (item 171) overlapping the opening portion, the flexible printed circuit film (item 171) connecting the printed circuit board (item 173) and the pad unit (items 160 plus CL).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 14, 2022